IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-19-00401-CR

                           IN RE FELMON LAKEITH LAURY


                                       Original Proceeding



                                MEMORANDUM OPINION

        Relator’s Petition for Writ of Mandamus is denied. 1

                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Pet. denied
Opinion delivered and filed November 20, 2019
Do not publish
[OT06]




1
  For a discussion of some of the post-conviction history of Laury’s efforts to appeal his conviction and
circumvent the article 11.07 writ process, see Laury v. State, No. 11-10-00317-CR, 2012 Tex. App. LEXIS 2313
(Tex. App.—Eastland Mar. 22, 2012, no pet.) (not designated for publication) and Ex parte Laury, No. 10-18-
00030-CR, 2018 Tex. App. LEXIS 1271 (Tex. App.—Waco Feb. 14, 2018, orig. proceeding) (not designated
for publication).